Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-11, 15-17 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Faircompanies.com (https://www.youtube.com/watch?v=PZ7JINuGT2Y).
Faircompanies shows a compact sleeping unit for an accommodation facility, having at least one standing area (the area after entering), that, at least in sections, has standing height, and at least one sleeping area (the area on second floor, the loft area), characterized in that the standing area is arranged on a first floor of a lower storey (first floor), and the sleeping area (first and second loft area) is arranged on a second floor of an upper storey, wherein the upper storey has at least one sleeping means (inherently so as it is a sleeping area which normally has sleeping pad/mattress), and wherein the sleeping means is arranged above and to the side of the second floor of the upper storey, wherein the standing area beneath the sleeping means has standing height, and beneath the floor of the upper storey the standing height is not attained, wherein the lower storey and the upper storey are connected to each other by means of an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Faircompanies
Faircompanies shows all the claimed limitations except for wherein the lower storey and/or the upper storey have/has an image representation that monitor that is illuminated, the image representation is designed to be illuminated from behind by means of LEDs, wherein the image representation is designed to be replaceable.
Faircompanies further discloses lighting fixtures and electrical connections as needed.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Faircompanies’s teaching to show wherein the lower storey and/or the upper storey have/has an image representation that monitor that is illuminated, the image representation is designed to be illuminated from behind by means of LEDs, wherein the image representation is designed to be replaceable since having monitors/tv would provide entertainment for the resident and improve the living conditions for the resident.
	
Response to Arguments
Applicant's arguments filed 11/18/2020have been fully considered but they are not persuasive. 
With respect to claims 1-15, the reference shows a compact sleeping unit for an accommodation facility as claimed.  the sleeping unit certainly can function as an accommodation facility.  There is nothing in the claims that clearly what points what “ facility” is.  The claims do not exclude the facility from other structures different from .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

2/11/21